Chabot, J., concurring: The Supreme Court has interpreted the term "specific portion”, as it is used the first time it appears in the first sentence of section 2056(b)(5). Northeastern Pa. Nat. B. & T. Co. v. United States, 387 U.S. 213 (1967). The majority hold that we must give the same content to that term when it is used the second time it appears in that same sentence. Notwithstanding my concern that this interpretation may be bad tax policy (see the dissenting opinion of Simpson, J., infra), I agree that we are obligated to give the same content to each appearance of a term when the term appears twice in a single sentence, unless the statute itself (or perhaps unambiguous legislative history) gives clear instructions that the term is to have different meanings. But see State of Washington v. Commissioner, 77 T.C. 656 (1981), affd. 692 F.2d 128 (D.C. Cir. 1982). If we do fail to do so, or do so only from time to time and without even attempting to explain why we do so on one occasion but not another, we sow the seeds of confusion for legislative drafters, for taxpayers and their advisers, and for the administrators of our tax laws. I view the majority opinion as evidence of a renewed determination to adhere to the instruction issued by the Supreme Court in Commissioner v. Lester, 366 U.S. 299, 304 (1961), as follows: And, as we have frequently stated, the Code must be given "as great an internal symmetry and consistency as its words permit.” United States v. Olympic Radio & Television, 349 U.S. 232, 236 (1955). Nims and Hamblen, JJ., agree with this concurring opinion.